Citation Nr: 1524744	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for cause of death (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active duty service from February 1960 to March 1964.  He died in February 2009.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  The Veteran died of renal failure due to diabetes mellitus, type II, dementia/Alzheimer's disease, and hypertension. 

2.  At the time of the Veteran's death, the Veteran was not service-connected for any disabilities.

3.  A service-connected disability was not the immediate or underlying cause of death, or etiologically related thereto, and did not contribute substantially or materially to the death, aid or lend assistance to the production thereof, or combine to cause it.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, in April 2009 and February 2010 letters, the RO advised the appellant of the criteria for the establishment of DIC.  VA notified her of the information and evidence necessary to substantiate and complete her claim, including the evidence to be provided by her, and notice of the evidence VA would attempt to obtain.

In claims for DIC, the content of the duty to assist notice letter depends upon the information provided in the claimant's application.  That is, the notice letter should be "tailored" and must respond to the particulars of the application submitted.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 38 U.S.C.A. § 5103(a).  The appellant was sent notice of the evidence to substantiate a claim for DIC on the basis of service connection for the cause of the Veteran's death.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).
All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The appellant has been accorded the opportunity to present evidence and argument in support of his claims.




Merits of the Claim

The appellant contends that the Veteran's death was the result of the many illnesses he had before he died that should have been service-connected.  Specifically, she contends that he had Vietnam service and that his disabilities were related to his herbicide exposure, to include Agent Orange exposure, while serving in Vietnam.  The preponderance of the competent and probative evidence is against a finding of any connection between the Veteran's active service, including any exposure to herbicides, and his death and the claim must therefore be denied.

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.

For a service connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection.  Id.

The standards and criteria for determining whether or not a disability is service-connected for purposes of 38 U.S.C.A.§ 1310 are the same as those applicable under 38 U.S.C.A. chapter 11.  38 U.S.C.A. § 1310(a).

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case of a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

The Veteran's death certificate indicated that the Veteran died in 2009 of renal failure due to diabetes mellitus, type II, dementia/Alzheimer's disease, and hypertension.  There were no contributory conditions listed.  The Veteran was not service-connected for any disability prior to his death.    

The record fails to demonstrate that the Veteran was entitled to service connection for any of the above listed disabilities.  In this regard the Board notes that the Veteran's service treatment records are absent any complaints or diagnoses of renal failure, diabetes mellitus, type II, dementia/Alzheimer's disease, and/or hypertension.  

The Veteran's wife reported that her husband served in Vietnam in 1964 and that he had reported this to her while he was alive.  The Veteran further reported to his wife that he had been sprayed with Agent Orange.  However, the appellant was not married to the Veteran in 1964 and indeed did not know him at the time.  The Veteran's DD Form 214 indicates that his military operational specialty (MOS) was tank crewman.  

A March 2010 letter from the Veteran's brother noted that the Veteran was a United States Marine and that he talked about his experience in the Vietnam War from 1960 to 1964.  His brother reported that the Veteran often spoke of his experience as a heavy equipment operator, which consisted of driving tanks and bulldozers.  The brother also noted that the brother had two years of Reserve service as well.  

The medical records indicate that the Veteran was diagnosed with diabetes mellitus, Alzheimer's disease, and hypertension which led to renal failure.  The Veteran's service treatment records are absent any complaints of diabetes mellitus, Alzheimer's disease, or hypertension.  There is also no evidence of any renal failure during the Veteran's active duty service.  

Additionally, there is no evidence the Veteran was diagnosed with diabetes mellitus, Alzheimer's disease, hypertension, or renal failure within one year of discharge from active duty service.  Indeed, the Veteran was not diagnosed with these conditions until many years after service.  The Veteran's VA treatment records indicated that he sought care in 2007 after having some incidents that indicated altered mental status.  The Veteran was eventually diagnosed with Alzheimer's disease.  The Veteran also began to have renal problems in 2007 which were attributed to his history of diabetes mellitus, type II, and hypertension.

The appellant's statements, as well as the statements of the Veteran's brother have been considered.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, neither the appellant, nor the Veteran's brother have indicated that they possess any medical training rendering them competent to opine as to whether any of the disabilities associated with the Veteran's death were related to the Veteran's active duty service.  That type of complex medical question must be based upon medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, although the appellant contends that the Veteran's disabilities are the result of herbicide exposure, to include Agent Orange exposure, the record fails to indicate that the Veteran had active duty service in Vietnam or that he was exposed to herbicides during his active duty service.  As in all cases, a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting a veteran's or appellant's lay assertions. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant), aff'd per curiam, 78 F.3d 604, 1996 WL 56489 (Fed. Cir. 1996) (table).  It is for the Board to weigh the evidence before it in the first instance.  Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that it is the Board's responsibility to determine the appropriate weight to be given to evidence).

The Veteran's personnel records show that the Veteran did have foreign service; however, he was stationed at Camp Hensen, Okinawa, Japan, during his active duty service.  No Vietnam service or visitation is noted in the personnel records.  In addition, a request for information to the National Personnel Records Center (NPRC) resulted in a negative response as to having any record of the Veteran having either Vietnam service or exposure to herbicides, including Agent Orange. Here, the Board finds that the service personnel records and NPRC search results outweigh the appellant's statements of what the Veteran communicated to her.  Moreover, it is not clear from the Veteran's brother's statement that the Veteran ever said he was actually in Vietnam, rather than involved generally in the war.  In addition, the Board takes notice that U.S. involvement in Vietnam escalated significantly after his service was over.  See http://www.benefits.va.gov/persona/veteran-vietnam.asp (United States military involvement in the Vietnam War officially began on August 5, 1964).  Therefore, the more probative evidence is against the appellant's claim that the Veteran served in Vietnam or was exposed to herbicides.  See Bardwell v. Shinseki, 24 Vet.App. 36, 40 (2010) (concluding that the Board did not err by rejecting appellant's assertion of in-service chemical exposure "on the basis that such exposure is not documented in his personnel records").

The Board is sympathetic to the appellant's loss of her husband, but it must rely on the competent, credible and probative evidence in making its determination.  In the present case, the competent and most probative evidence fails to show any link between the Veteran's active duty service and any of the disorders that caused his death either directly or contributorily.  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


